t c memo united_states tax_court terry jay grant and twila rose grant petitioners v commissioner of internal revenue respondent docket no filed date terry jay grant and twila rose grant pro sese gretchen w altenburger michael t garrett and miles b fuller for respondent memorandum findings_of_fact and opinion kerrigan judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the issue for our consideration is whether petitioners are entitled to a premium_tax_credit ptc and if they are not whether they are required to repay an advance_payment of the ptc aptc unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in montana when they timely filed their petition during both petitioners were employees of big sandy activities inc big sandy activities big sandy activities did not offer health insurance to its employees but arranged for employees to meet with an insurance agent petitioners had a joint meeting with the insurance agent for petitioner husband had healthcare insurance through medicare petitioner wife was an enrolled member of the chippewa cree tribe and received medical service coverage through the indian health service ihs at the advice of the insurance agent petitioner wife enrolled in blue cross blue shield of montana blue cross plan for the premium cost was dollar_figure a month in a monthly aptc of dollar_figure was paid on behalf of petitioner wife she paid the remaining dollar_figure each month for petitioners’ adjusted_gross_income was dollar_figure petitioners did not include dollar_figure of social_security_benefits in their gross_income when petitioners calculated their gross_income for the purpose of determining petitioner wife’s eligibility for the ptc not all of petitioner husband’s income was included on date respondent issued to petitioners a notice_of_deficiency determining that petitioners were not entitled to the ptc and that they must repay the aptc paid on petitioner wife’s behalf for petitioners’ income_tax return for did not include a form_8962 premium_tax_credit used to reconcile the amount of aptc a taxpayer received with the amount he or she is entitled to receive opinion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving those determinations are erroneous rule a 290_us_111 petitioners do not dispute that an aptc was paid on petitioner wife’s behalf rather they dispute that they should have to repay it the ptc offsets the cost of health insurance a recipient of the ptc can choose to receive the payments in advance and these payments are paid monthly to the insurer see sec_36b mcguire v commissioner t c ___ ___ slip op pincite date discussing eligibility requirements at the end of the year a taxpayer who received an aptc is required to reconcile the amount of the ptc already received with the entitlement amount see sec_36b this reconciliation is done on form_8962 filed with the taxpayer’s tax_return if the amount of the aptc is more than the entitlement amount the taxpayer owes the government the excess_credit and it is reflected as an increase in tax see sec_36b keel v commissioner tcmemo_2018_5 at a taxpayer with income greater than of the federal poverty_line fpl is not eligible for the ptc and the full amount of the aptc received during the tax_year must be included as a tax_liability on the taxpayer’s tax_return sec_36b f b sec_1_36b-4 example income_tax regs for the fpl was dollar_figure for a household of two in montana and of the fpl was dollar_figure see fed reg date household sec_36b provides that i n the case of any qualified_health_plan offered through an exchange for coverage during a taxable_year beginning in a continued income as relevant to petitioners is defined as modified_adjusted_gross_income see sec_36b a modified_adjusted_gross_income means gross_income increased by certain items including social_security_benefits not included in gross_income sec_36b petitioners’ modified_adjusted_gross_income for was dollar_figure this amount exceeds of the fpl they did not include all of their income in their application_for petitioner wife’s blue cross plan petitioners testified that they followed the guidance of the insurance agent petitioners contend that they should not have to repay the amount of aptc paid on petitioner wife’s behalf they testified that petitioner wife enrolled in the blue cross plan only because she expected to receive a ptc they also testified that they thought that the blue cross plan provided better healthcare coverage than the coverage petitioner wife received through ihs continued calendar_year the poverty_line used shall be the most recently published poverty_line as of the 1st day of the regular enrollment period for coverage during such calendar_year emphasis added accordingly the fpl for computing the ptc for a tax_year is the fpl in effect on the first day of the initial or annual open enrollment period for the year before ie petitioners’ eligibility for the ptc in was based on the poverty guidelines see sec_1_36b-1 income_tax regs petitioners seek equitable relief and argue that petitioner wife did not receive additional benefits because she already had healthcare coverage through ihs we cannot ignore the law to achieve an equitable end 484_us_3 mcguire v commissioner t c at ___ slip op pincite although we are sympathetic to petitioners sec_36b provides no relief based on taxpayer error see sec_36b petitioners received an advance of a credit to which they were not entitled and are liable for the dollar_figure deficiency to reflect the foregoing decision will be entered for respondent
